Case: 09-30280     Document: 00511027342          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-30280
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RONALD LELEAUX,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:08-CR-315-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Ronald Leleaux has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Leleaux has filed a response.
        “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article III,
section 2, of the Constitution limits federal court jurisdiction to actual cases and
controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-controversy

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30280    Document: 00511027342 Page: 2      Date Filed: 02/12/2010
                                 No. 09-30280

requirement demands that “some concrete and continuing injury other than the
now-ended incarceration or parole—some ‘collateral consequence’ of the
conviction—must exist if the suit is to be maintained.” Id. at 7.
      Upon revoking his supervised release, the district court sentenced Leleaux
to one year and one day of imprisonment, but the court did not impose any
additional term of supervised release. During the pendency of this appeal,
Leleaux completed his term of imprisonment. Accordingly, there is no case or
controversy for us to address.
      Although Leleaux argues that his underlying 18 U.S.C. § 922(g)(9)
conviction was invalid because of a subsequent expungement of the predicate
offense, he cannot use his appeal of the revocation of his supervised release to
challenge the underlying conviction. See United States v. Willis, 563 F.3d 168,
170 (5th Cir.), cert. denied, 528 U.S. 976 (2009).
      For the foregoing reasons, this appeal is DISMISSED as moot, and
counsel’s motion to withdraw is DENIED as unnecessary.




                                        2